Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 6/16/2022.
Claims 1-10, 12-23 are rejected.
Claims 11 and 24 are objected. 

Claims Objected 
Claims 11 and 24 are objected. 

Response to Arguments
Applicant arguments, dated 6/16/2022 have been fully considered. 
Examiner describes the reply to applicant’s arguments as below – 
A - Baldwin’s interpretation of ‘output vectors of neural network as being gradients both in the context of neural network training is unreasonable. 
B - The output vectors of Baldwin cannot be interpreted as ‘gradients’. 
C - Baldwin does not suggest, generating a gradient, accumulating the generated gradient in positive gradients, and training the authentication model based on the positive gradients. 
D - Examiner interprets vector generation as similar function of gradient generation and other functions. 
E - Applicant on page 12 describes that vector is the output form of the neural network of Baldwin, while a gradient may be derived from a calculated loss eg giving a direction in which loss function has a steepest slope. 
Examiner summarizes that arguments A – E argue that – Baldwin does not teach generating a gradient .. and training the authentication model based on positive gradients further where examiner’s interpretation of reference Baldwin’s vector generation is not similar to gradient of claim reference. 

F - Secondly – how features of Wang could be implemented in Baldwin as – DNN model of Baldwin implements a completely different approach to training a model to verify an input image, than the training images in Wang using gradients of an input image to ultimately obtain POEM features and Gabor features, with respect to these unique extracted features. 

In summary applicant argues that Baldwin – Wang fails to teach above claimed combination of limitations. 

Examiner does not find argument persuasive. 

In view of claim terms, description of claim(s) in specification and reference teaching, examiner notes that combination of reference of Baldwin - Wang teaches the claimed limitation. 
Regarding A-E – Examiner address arguments A-E as summarized above. Examine argues that - Baldwin’s teaching  ‘generating vector .. ‘ as mapped in office action. 
Examiner describes that Baldwin Fig 8D – element 836 and 838, para 100-103 and 108-110, 112 generating vector based on linear layer of activation function for identifying users with training module for verification of user identity. Examiner interprets vector generation as similar function of gradient generation and other functions. Further examiner notes that training of gradient / vector for user identification based on biometrics of user is known function with neural network, feature extraction and rectified linear unit in art of security. 
Further Examiner argues, although applicant in claim in view of specification interprets ‘gradient as input to authentication model from the user input’, examiner argues that the claim term ‘gradient’ can be broadly interpreted as ‘vector’ ‘matrix’ ‘training data’ ‘model data’ where any kind of input data to train the authentication model can be interpreted as ‘Gradient data’, unless the definition of ‘gradient’ is specific in claim language.  Additionally as applicant argues about ‘gradient generation’ not being taught by Baldwin, applicant fails to distinctly describe the distinct definition of gradient in view of claim function thus, in broad view of ‘gradient’ being covered by broad interpretation of terms such as ‘vector’, ‘matrix’, ‘edge’ – all terms broadly cover the function of gradient unless the function of gradient is distinctly described in claim language, as described by applicant in their argument that gradient implies in E – ‘while a gradient may be derived from a calculated loss eg giving a direction in which loss function has a steepest slope’.
Secondly – for argument F – how features of Wang could be implemented in Baldwin as – DNN model of Baldwin implements a completely different approach to training a model to verify an input image, than the training images in Wang using gradients of an input image to ultimately obtain POEM features and Gabor features, with respect to these unique extracted features. 
Examiner argues that – Both Wang and Baldwin teach authentication of user based on images which is further based on using neural networks – although the details of authentication based on DNN with vector generation of POEM features, examiner interprets that both references teach user authentication based on generating of vectors and features of user, although mathematical mode of generation can be different – Baysian vs POEM that is beyond the scope of claim limitation as current described in claim 1 and other claim limitations. 
Therefore combination of references teaches the argued limitation.  
Examiner notes that there was informal discussion with attorney Ching Kwok however no agreement was reached for final amendment(s) of claim. 
Examiner is open for phone call interview to discuss further with applicant’s representative for the purpose of compact prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 12-17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0311098 to Baldwin et al. (hereinafter known as "Baldwin”) and U.S. Patent 9,898,649 to Wang et al. (hereinafter known as "Wang”).

As per claim 1 Baldwin teaches, a method for training a user terminal, the method comprising: 
authenticating a user input using an authentication model of the user terminal (Baldwin Fig 8D – element 834 and 836, para 90-91 teaches user identity input for user authentication model at device); 
generating a gradient to train the authentication model from the user input, in response to a success in the authentication (Baldwin Fig 8D – element 836 and 838, para 100-103 and 108-110, 112 generating vector based on linear layer of activation function for identifying users with training module for verification of user identity. Examiner interprets vector generation as similar function of gradient generation and other functions. Further examiner notes that training of gradient / vector for user identificiation based on biometrics of user is known function with neural network, feature extraction and rectified linear unit in art of security); 
accumulating the generated gradient in positive gradients (Baldwin Fig 7 para 81-83 teaches DNN based models for GAIT biometric verification based generated valid vectors where valid vector(s) are interpreted as positive gradients by examiner).  
Baldwin does not teach however in the same field of endeavor Wang teaches, 
training the authentication model based on the positive gradients (Wang Fig 1 elements s105 and Fig 8 element 50, col 7 lines 30 – 45 teaches where step 105 teaches training the positive samples of multiple face training images to obtain training results ). 
Baldwin teaches authentication module with generation of gradient for user authentication (Fig 8A-D). Baldwin does not teach however Wang teaches training the authentication model based on positive gradients (Wang Fig 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Baldwin of user authentication with gradient generation with the invention of Wang of training the authentication module with positive gradients.  The motivation for doing so would be enhance the authentication model with additionally data input parameters and gradients and enhance the security of system with multi-dimensional features of user bio-metrics which will increase the authentication solution in the system (Wang col 1 lines 35-45). 

As per claim 2 combination of Baldwin – Wang teaches, the method of claim 1, wherein the generating comprises generating gradients for layers of the authentication model, and wherein the positive gradients correspond to the layers (Baldwin para 102-104 teaches training user biometric credentials vector with deep neural network and ReLU rectified linear unit with activated layer(s) which covers claimed limitation of layers of authentication model). 

As per claim 3 combination of Baldwin – Wang teaches, the method of claim 2, wherein the accumulating comprises accumulating the generated gradients in gradient containers in which each gradient container corresponds to a respective layer (Baldwin para 102-104 teaches vectors based on respective layers such as movement data, image data, behavior pattern verification etc). 

As per claim 8 combination of Baldwin – Wang teaches, the method of claim 1, further comprising: 
obtaining first user inputs corresponding to first features pre-enrolled by the authentication model (Baldwin para 69, 72 and 104 teaches user enrollment with user verification data); 
using the trained authentication model, second features from the first user inputs using the authentication model (Baldwin para 69, 72 and 102-104 teaches user enrollment with user verification data and training based on generated vector of user credentials); and 
updating the first features with the extracted second features (Baldwin para 69 and 72). 
As per claim 9 combination of Baldwin – Wang teaches,  method of claim 1, wherein the authentication is performed using a remaining portion of the authentication model excluding another portion of layers of the authentication model, and wherein the generated gradient and the positive gradients correspond to the remaining portion (Baldwin Fig 8B para 30, 98 teaches trained DNN with enrollment module with verification of keystroke data to confirm verification determinate vectors to perform client verification).  
As per claim 10 combination of Baldwin – Wang teaches, method of claim 9, wherein the remaining portion comprises at least one layer having an update level of the training being lower than a threshold (Baldwin para 92 exponential distribution, normalizing data, and measuring exceeding threshold amount for verification parameters).
As per claim 12 combination of Baldwin – Wang teaches, method of claim 1, wherein the generating comprises: extracting a feature from the user input using the authentication model implemented as a neural network (Baldwin para 49 teaches deep neural network to obtain verification determinate vectors for user verification); 
generating a loss of the authentication model based on the extracted feature and a pre-enrolled feature; and generating the gradient based on the generated loss (Baldwin para 28 teaches entropy loss function). 
As per claim 13 combination of Baldwin – Wang teaches,  method of claim 1, wherein the user input comprises any one or any combination of a facial image, a biosignal, a fingerprint, or a voice of the user (Baldwin para 3 teaches facial and voice recognition). 
Claim 14,
Claim 14 is rejected in accordance with claim 1.

As per claim 15 Baldwin teaches, an authentication method of a user terminal, the authentication method comprising: 
obtaining an input to be authenticated (Baldwin Fig 8D – element 834 and 836, para 90-91 teaches user identity input for user authentication model at device); extracting a feature from the input using an authentication model of the user terminal (Baldwin para 24-25 teaches verification of user identity based on input that accepts user sensor information); 
performing an authentication with respect to the input based on the feature and a pre-enrolled feature (Baldwin para 30 teaches user verification based user identity enrolled signature including user information features); 
generating a gradient to train the authentication model from the input and accumulating the generated gradient in positive gradients, in response to a success in the authentication (Baldwin Fig 8D – element 836 and 838, para 100-103 and 108-110, 112 generating vector based on linear layer of activation function for identifying users with training module for verification of user identity. Examiner interprets vector generation as similar function of gradient generation and other functions. Further examiner notes that training of gradient / vector for user identification based on biometrics of user is known function with neural network, feature extraction and rectified linear unit in art of security); and 
Baldwin does not teach however in the same field of endeavor Wang teaches, 
performing an authentication with respect to a second user input (Wang Fig 1 elements s105 and Fig 8 element 50, col 7 lines 30 – 45 teaches where step 105 teaches training the positive samples of multiple face training images to obtain training results ). 
Baldwin teaches authentication module with generation of gradient for user authentication (Fig 8A-D). Baldwin does not teach however Wang teaches performing an authentication with respect to a second user input (Wang Fig 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Baldwin of user authentication with gradient generation with the invention of Wang of performing an authentication with respect to a second user input.  The motivation for doing so would be enhance the authentication model with additionally data input parameters and gradients and enhance the security of system with multi-dimensional features of user bio-metrics which will increase the authentication solution in the system (Wang col 1 lines 35-45). 

Claim 16,
Claim 16 is rejected in accordance with claim 1.

Claim 17,
Claim 17 is rejected in accordance with claim 2.

Claim 21,
Claim 2 is rejected in accordance with claim 11.

Claim 22,
Claim 22 is rejected in accordance with claim 1.

As per claim 23 combination of Baldwin – Wang teaches,  apparatus of claim 22, wherein the processor is further configured to determine the success of a authentication based on a comparison of the difference to a threshold (Baldwin para 41). 
Claims 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0311098 to Baldwin et al. (hereinafter known as "Baldwin”) and U.S. Patent 9,898,649 to Wang et al. (hereinafter known as "Wang”) and further in view of U.S. Publication 2020/0402057 to Das et al. (hereinafter known as "Das”).

As per claim 4 combination of Baldwin – Wang teaches, the method of claim 1, wherein the training further comprises: 
generating gradients from negative inputs; accumulating the gradients from negative inputs in (Das Para 133); and 
training the authentication model based on the positive gradients and the negative gradients (Das Para 122-123).  
Baldwin-Wang teaches authentication module with generation of gradient for user authentication (Fig 8A-D). Baldwin-Wang does not teach however Das teaches training the authentication model based on the positive gradients and the negative gradients (Das para 122-123). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Baldwin-Wang of user authentication with gradient generation with the invention of Das of training the authentication module with negative gradients.  The motivation for doing so would be enhance the authentication model with increased amount of user data and accurately predict user behavior with user based role and identifier parameter(s) (Das para 3). 

As per claim 5 combination of Baldwin – Wang – Das teaches, the method of claim 4, wherein the accumulating of the negative gradients comprises: 
generating negative gradients for layers of the authentication model; and containers which each gradient containers corresponds to a respective layer (Wang Fig 1 element s104 col 7 lines 15 – 35 teaches collection of negative sample of training images and storing in specific memory cluster which covers claimed limitation).

As per claim 6 combination of Baldwin – Wang – Das teaches, the method of claim 4, wherein the authentication model is trained to perform an authentication, and wherein the training comprises optimizing parameters for the layers based on the positive gradients and the negative gradients.
As per claim 7 combination of Baldwin – Wang – Das teaches, method of claim 4, wherein the accumulating of the negative gradients comprises generating negative inputs from noise using a generative adversarial network (GAN) (Baldwin para 72-73). 
Claim 18,
Claim 18 is rejected in accordance with claim 4.


Conclusion 

Claims 1-10, 12-23 are rejected.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431